USCA4 Appeal: 21-7762      Doc: 17         Filed: 10/17/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7762


        KEVIN ELWOOD BULLOCK,

                            Petitioner - Appellant,

                     v.

        A. MENDOZA, Acting Warden; FCI WILLIAMSBURG,

                            Respondents - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at Rock
        Hill. Joseph F. Anderson, Jr., Senior District Judge. (0:21-cv-03205-JFA)


        Submitted: September 27, 2022                                 Decided: October 17, 2022


        Before NIEMEYER and HEYTENS, Circuit Judges, and MOTZ, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Kevin Elwood Bullock, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7762      Doc: 17        Filed: 10/17/2022     Pg: 2 of 2




        PER CURIAM:

              Kevin Elwood Bullock, a federal prisoner, appeals the district court’s order and

        judgment accepting the recommendation of the magistrate judge and denying relief on

        Bullock’s 28 U.S.C. § 2241 petition in which Bullock challenged his revocation sentence.

        We have reviewed the record and find no reversible error. Accordingly, we affirm.

        Bullock v. Mendoza, No. 0:21-cv-03205-JFA (D.S.C. Dec. 9, 2021). We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2